Citation Nr: 0942671	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  00-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1999 rating decision in which the RO in New York, 
New York granted service connection for PTSD and assigned an 
initial, 30 percent rating effective January 29, 1996.   The 
Veteran filed a notice of disagreement (NOD) in September 
1999, and the New York RO issued a statement of the case 
(SOC) in April 2000.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2000. 

During the pendency of the appeal, in a November 2003 rating 
decision, the New York RO granted a higher, 50 percent rating 
effective February 7, 2002.  Then, in an August 2004 rating 
decision the New York RO granted the 50 percent rating back 
to the initial effective date of service connection, January 
29, 1996.  
 
In February 2005, the Board remanded the Veteran's claim to 
the New York RO, via the Appeals Management Center (AMC) in 
Washington, DC to schedule the Veteran for a Board hearing at 
the RO.  A hearing was initially scheduled for July 18, 2006 
but the Veteran failed to report.  The hearing was 
rescheduled for December 11, 2007 and a hearing notification 
letter was sent to the Veteran on November 2, 2007.  Although 
the hearing notification was not returned by the U.S. Postal 
Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of 
the hearing.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

In July 2009 (after the case had been transferred to the 
jurisdiction of the White River Junction Vermont RO), the RO 
issued a supplemental SOC (SSOC) continuing the 50 percent 
rating.  Thereafter, the  RO returned the matter on appeal to 
the Board for further consideration.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although the RO has granted a higher initial rating 
during the pendency of the appeal, as higher ratings for this 
disability are available and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim for 
a higher rating remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the AMC, in Washington, DC.  VA 
will notify the appellant when further action, on his part, 
is required.  


REMAND

Unfortunately the Board finds that further RO action on the 
claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
matter.

The record reflects that there are outstanding VA medical 
records which may be pertinent to the claim on appeal.  In 
August 2004 the New York RO obtained VA medical records from 
the Albany VA healthcare system dating from November 2002 to 
June 2004, which included records of mental health evaluation 
and treatment.  Several years later, the White River Junction 
RO obtained VA records from the White River Junction Vermont 
VA healthcare system from March 2006 to July 2007, which also 
included records of mental health evaluation and treatment.  
From the addresses of record, it appears that the Veteran was 
living in New York State, in the Albany/Schenectady area, up 
until January 2006, when he moved to the Vermont Veteran's 
Home in Bennington, Vermont.  Consequently, it appears that 
there are outstanding VA treatment records for the periods 
from June 2004 to March 2006, and from July 2007 to the 
present.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
the above-named facilities all outstanding VA mental health 
treatment records for the dates indicated, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the Veteran another opportunity to provide 
information and/or evidence pertinent to his claim on appeal.  
The RO's letter should clearly explain to the Veteran that he 
has a full one-year period to respond (although VA may decide 
the claim within the one-year period).  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The Board also notes that the record tends to indicate that 
the Veteran has been receiving mental health treatment from 
the Vermont Veteran's Home, a facility which is run by the 
state of Vermont.  As records of such treatment are also 
pertinent to the instant claim, on remand, any available 
mental health treatment records from this facility from 
January 2006 to the present should also be obtained.  Hence, 
it its letter, the RO should request that the Veteran sign 
and furnish an appropriate authorization for the release to 
VA of these records.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).   However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's consideration of the claim for higher rating should 
include consideration of whether "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found), consistent with Fenderson, cited to above, 
is appropriate.

As a final matter, the Board points out that, in September 
2006, the Veteran filed a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative), 
naming the New York State Division of Veteran's Affairs 
(NYSDVA) as his representative.  This appointment superseded 
an earlier one naming Disabled American Veterans (DAV) as the 
Veteran's representative.   It appears that the RO did send a 
copy of the July 2009 SSOC to the NYSDVA as the letter sent 
to the Veteran accompanying the SSOC notes a "CC" NYSDVA.  
However, in September 2009, after not receiving any response 
to the SSOC, the RO sent a follow-up letter to DAV, rather 
than NYSDVA, asking if DAV wished to file a VA Form 646 
(Statement of Accredited Representative in Appealed Case).  
As the record does not contain a VA Form 646 or any other 
argument pertinent to the current claim from the Veteran's 
current representative, NYSDVA, on remand, the RO should 
ensure that NYSDVA is given an opportunity to review the case 
and provide argument on the Veteran's behalf.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Albany, 
New York and White River Junction, Vermont 
VA Healthcare Systems all outstanding 
pertinent records of mental health 
evaluation and/or treatment from June 2004 
to March 2006 and from July 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 50 percent for 
PTSD.  The letter should specifically 
request that the Veteran provide a current 
signed authorization to enable the RO to 
obtain all outstanding mental health 
records from the Vermont Veteran's Home, 
since January 2006.  

The letter should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to particularly 
include records from the Vermont Veteran's 
Home, if authorization is provided-by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO should consider 
whether staged rating of the Veteran's 
PTSD, pursuant to Fenderson (cited to 
above), is appropriate. 

6. If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his current representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal the appeal.  
38 C.F.R. § 20.1100(b) (2009).


